DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 1/28/2020.  Claims 1-9 and 14-22 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) has not been considered by the examiner because it has not been filed.

Drawings
2.	The drawings that were filed on 1/28/2020 have been considered by the examiner.
3.	The drawings are objected to because:
Figure 4 includes a reference character, 400, that is not mentioned in the specification.
The vehicle in step 704 of Figure 7 is not labeled.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
5.	The disclosure is objected to because of the following informalities:
"Thus, the OTV travels 706 to a first orbital drop off point which is an orbit of 550 km in this example."  In Figure 7, at step 706, it shows the payload deployment at the first orbit drop off, not traveling to the first drop off orbit. (Paragraph [0043], Line 8)
It appears “For example, Figs. 9 and 9 illustrate…” should be read as “For example, Figs. 8 and 9 illustrate…” (Paragraph [0044], Line 6)
Appropriate correction is required.

Claim Objections
6.	Claim 14 is objected to because of the following informalities:
It appears "while the spacecraft is a first orbit...payload a second orbit…" should be read as "while the spacecraft is in a first orbit...payload in a second orbit…" (Lines 5-6)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "the first and the at least second orbit" in Line 6.  There is insufficient antecedent basis for this limitation in the claim (the first orbit).


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderman (US 20020130222 A1).
11.	Regarding Claim 1, Anderman teaches a method in a spacecraft operating as an orbital transfer vehicle for efficiently delivering payloads to respective orbits, the method comprising (Anderman: [0024] and [0039] "In one embodiment of a method for arranging a mission according to the present invention, the mission architecture includes a reusable orbital transfer vehicle...Another step is to pilot, under human control, the transfer vehicle between target satellites in high Low Earth Orbit [respective orbit] and consumables and payloads delivered extremely low earth orbit [respective orbit]. In some variations of the method, the transfer vehicle will visit high LEO first, and then drop down to extremely low Earth orbit. In other variations, the transfer vehicle will visit low LEO first to pick up payloads and/or consumables..."  Also, "This method can be combined to accomplish multiple missions [deliver payloads] in one round trip, which greatly increases the cost benefit [efficient] of the mission.")
Receiving, at the spacecraft, a payload from a launch vehicle (Anderman: [0035] "The space vehicle would disengage from the platform and lower its orbit to meet [receive] with a space launch vehicle that has been launched from Earth and loaded with supplies for the platform, for the space vehicle itself, or payloads for other orbits.");
Transferring the payload, using the spacecraft (Anderman: [0034] and [0039] "The vehicle [spacecraft] could be used for on-orbit assembly of space platforms or satellites in LEO, repair or retrieval of satellites, refueling of space platforms or satellites, or emplacement of payloads [transfer payloads] in higher or lower orbits using one or more of the methods described herein."  Also, "For example, the space vehicle could leave a platform in Intermediate LEO (ILEO), attain High LEO (HLEO) to rendezvous with a satellite that needs servicing..."),
to a second orbit in accordance with a predefined fixed schedule that specifies at least the second orbit and a plurality of times at which the spacecraft transitions between the first and the at least second orbit (Anderman: [0018] and [0019] "Additionally, if the reusable space vehicle is used for repairing or maintaining a plurality of satellites all orbiting at the same altitude, operating the space vehicle according to one method of the present invention, the reusable repair vehicle [plurality of times] can be moved from one orbit to another with minimal energy expense while not having to wait for a launch window."  Also, "In one specific embodiment, the space vehicle is maintained in a docking orbit [first orbit] until needed [predefined fixed schedule]. Once a servicing need is identified, a destination orbit [second orbit] is identified for the space vehicle and a minimum energy path is identified.").
Regarding Claim 2, Anderman remains as applied above in Claim 1, and further, teaches the predefined fixed schedule is a first schedule (Anderman: [0019] "In one specific embodiment, the space vehicle is maintained in a docking orbit until needed [predefined fixed schedule, first schedule].");
The receiving of the payload from the launch vehicle occurs in accordance with a second predefined fixed schedule (Anderman: [0020] and [0021] "The intermediate orbit might be specifically selected to give a particular launch window, i.e., the desired launch window [second predefined fixed schedule] can be identified and then the intermediate orbit selected from a plurality of intermediate orbits to select the orbit with the closest launch window to the desired launch window."  Also, "The dwell time is preferably selected so that the launch window between the intermediate orbit and the destination orbit occurs at the end of the dwell time. Selecting the proper intermediate orbit and dwell time would allow the space vehicle to move from the docking orbit to the intermediate orbit to the destination orbit using only minimum energy launch windows (for each orbit change)...").
13.	Regarding Claim 4, Anderman remains as applied above in Claim 1, and further, teaches receiving, at the spacecraft, a plurality of payloads from the launch vehicle at a same time (Anderman: [0035] "The space vehicle [spacecraft] would disengage from the platform and lower its orbit to meet with a space launch vehicle that has been launched from Earth and loaded [at the same time] with supplies for the platform, for the space vehicle itself, or payloads [plurality of payloads] for other orbits.”);
Transferring the plurality of payloads to a plurality of respective different orbits included in the predefined fixed schedule (Anderman: [0040] "An example of one such mission architecture is shown in FIG. 2, which demonstrates the vehicle parked at the platform in the intermediate orbit (A); rendezvousing at a HLEO orbit with a satellite that needs servicing (B); dropping to a LLEO orbit to rendezvous with a space launch vehicle (C), where the satellite or portions of it may be handed off, or the space vehicle may pick up supplies from the space launch vehicle, or both; and (D) return to the platform in the intermediate orbit (FIG. 2).").
14.	Regarding Claim 5, Anderman remains as applied above in Claim 4, and further, teaches returning to the first orbit after delivering each of the plurality of payloads to the respective different orbits (Anderman: [0040] "An example of one such mission architecture is shown in FIG. 2, which demonstrates the vehicle parked at the platform in the intermediate orbit (A); rendezvousing at a HLEO orbit [different orbit] with a satellite that needs servicing [delivering payload] (B); dropping to a LLEO orbit [different orbit] to rendezvous with a space launch vehicle (C), where the satellite or portions of it may be handed off, or the space vehicle may pick up supplies from the space launch vehicle [delivering payload], or both; and (D) return to the platform in the intermediate orbit [first orbit] (FIG. 2).").
15.	Regarding Claim 6, Anderman teaches the first orbit is a low earth orbit (LEO) (Anderman: [0023] "In one implementation, the inactive space vehicle is docked in an Intermediate LEO orbit [first orbit] (altitudes of approximately 250 km to approximately 500 km) and is used to rendezvous with objects in High LEO orbits (altitudes of approximately 500 km to approximately 1500 km) or objects in Low LEO orbits (altitudes of approximately 250 km or less).").
16.	Regarding Claim 9, Anderman remains as applied above in Claim 1, and further, teaches the second orbit is at an altitude between 500 and 650 km (Anderman: [0023] "In one implementation, the inactive space vehicle is docked in an Intermediate LEO orbit (altitudes of approximately 250 km to approximately 500 km) and is used to rendezvous with objects in High LEO orbits [second orbit] (altitudes of approximately 500 km to approximately 1500 km) or objects in Low LEO orbits (altitudes of approximately 250 km or less).").


Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderman (US 20020130222 A1).
21.	Regarding Claim 3, Anderman remains as applied above in Claim 1.
	Anderman does not explicitly teach the first schedule that includes a plurality of different orbits and the first schedule is generated in view of the second schedule to optimize delivery times for payloads from earth to the plurality of different orbits.
Anderman teaches (Anderman: [0021] and [0039] "The dwell time is preferably selected so that the launch window [second predefined schedule] between the intermediate orbit and the destination orbit [plurality of orbits] occurs at the end of the dwell time [optimize deliver time].” Also, Anderman: [0039] "For example, the space vehicle could leave a platform [first schedule] in Intermediate LEO (ILEO), attain High LEO (HLEO) [plurality of orbits] to rendezvous with a satellite that needs servicing, and subsequently drop its orbit down to Low LEO (LLEO) [plurality of orbits] to rendezvous with a space launch vehicle to transfer the payload for a trip back to Earth and to pick up supplies.").
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to optimize delivery times by generating a first schedule in view of a second schedule as similarly shown in Anderman’s [0021] use of dwell times to benefit the first schedule, which starts the entire payload delivery cycle.
22.	Claims 7, 8, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderman (US 20020130222 A1) in view of Faber (US 20190077523 A1).
Regarding Claim 7, Anderman remains as applied above in Claim 1.
Anderman fails to teach that the first orbit is a sun synchronous orbit (SSO).
However, in the same field of endeavor, Faber teaches the first orbit is a sun synchronous orbit (SSO) (Faber: [0091] "In some embodiments, spacecraft according to embodiments of the present technology can operate in one or more orbits [first orbit] around the Earth or the Moon…In another embodiment, spacecraft can operate in sun synchronous orbit (SSO), for example, inclined at 98 degrees for proximity to common Earth observation orbits.").
 Anderman and Faber are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderman to incorporate the teachings of Faber to transfer satellite orbits because it provides the benefit of reduced mission time and cost. 
23.	Regarding Claim 8, Anderman remains as applied above in Claim 1.
	Anderman fails to teach a predefined fixed schedule specifies a plurality of SSOs.
However, in the same field of endeavor, Faber teaches a predefined fixed schedule specifies a plurality of SSOs (Faber: [0091] and [0092] "In some embodiments, spacecraft according to embodiments of the present technology can operate in one or more orbits around the Earth or the Moon…In another embodiment, spacecraft can operate in sun synchronous orbit (SSO), for example, inclined at 98 degrees for proximity to common Earth observation orbits."  Also, "Accordingly, the tanker can be stored in a low drag environment, and/or in an orbit that poses low impact risk to other operational spacecraft until it is needed [predefined fixed schedule], and the satellite can be refueled when needed.").
Anderman and Faber are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderman to incorporate the teachings of Faber to transfer satellite orbits because it provides the benefit of reduced mission time and cost. 
24.	Regarding Claim 14, Anderman teaches a spacecraft comprising: a thruster (Anderman: [0050] "A new space vehicle [spacecraft] based on the somewhat obscure LK technologies (and/or the associated, and previously top-secret, T2K technologies) used by the Russians and modified as described herein would be very useful and economical...Also, LK/T2K design features such as its use of a single descent/ascent propulsion system [thruster]…");
Receive the payload from a launch vehicle, while the spacecraft is a first orbit (Anderman: [0035] "The space vehicle would disengage from the platform and lower its orbit [first orbit] to meet [receive] with a space launch vehicle that has been launched from Earth and loaded with supplies for the platform, for the space vehicle itself, or payloads for other orbits.");
Transfer the payload a second orbit in accordance with a predefined fixed schedule that specifies at least the second orbit and a plurality of times at which the spacecraft transitions between the first and the at least second orbit (Anderman: [0018], [0019], and [0024] "Additionally, if the reusable space vehicle [spacecraft] is used for repairing or maintaining a plurality of satellites all orbiting at the same altitude, operating the space vehicle according to one method of the present invention, the reusable repair vehicle [plurality of times] can be moved from one orbit to another with minimal energy expense while not having to wait for a launch window."  Also, "In one specific embodiment, the space vehicle is maintained in a docking orbit until needed [predefined fixed schedule]. Once a servicing need is identified, a destination orbit [second orbit] is identified for the space vehicle and a minimum energy path is identified."  Also, "Another step is to pilot, under human control, the transfer vehicle [spacecraft] between target satellites in high Low Earth Orbit [second orbit] and consumables and payloads delivered extremely low earth orbit [first orbit]."
Anderman fails to teach an adapter for removably attaching a payload; and a controller.
However, in the same field of endeavor, Faber teaches an adapter for removably attaching a payload (Faber: [0036] and [0043] "The ends of exterior pipes 140 can include coupling systems to receive and/or transfer fluid, such as fuel to be transferred [attach/remove payload] to or from another spacecraft."  Also, "The coupling structure 225 can provide a connection point [adapter] for other spacecraft to dock and transfer fluids with the spacecraft 200.");
A controller (Faber: [0039] "The spacecraft 100 can include a computer system 180 [controller] to control functions of the spacecraft 100, including avionics, guidance, control, navigation, communication, docking, fluid transfer, monitoring, and other aspects of space flight operations.")
Anderman and Faber are considered to be analogous to the claim invention because they are in the same field of space vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderman to incorporate the teachings of Faber to transfer satellite orbits because it provides the benefit of reduced mission time and cost. 
25.	Regarding Claim 15, Anderman and Faber remains as applied above in Claim 14, and further, Anderman teaches the predefined fixed schedule is a first schedule (Anderman: [0019] "In one specific embodiment, the space vehicle is maintained in a docking orbit until needed [predefined fixed schedule, first schedule].");
The receiving of the payload from the launch vehicle occurs in accordance with a second predefined fixed schedule (Anderman: [0020] and [0021] "The intermediate orbit might be specifically selected to give a particular launch window, i.e., the desired launch window [second predefined fixed schedule] can be identified and then the intermediate orbit selected from a plurality of intermediate orbits to select the orbit with the closest launch window to the desired launch window."  Also, "The dwell time is preferably selected so that the launch window between the intermediate orbit and the destination orbit occurs at the end of the dwell time. Selecting the proper intermediate orbit and dwell time would allow the space vehicle to move from the docking orbit to the intermediate orbit to the destination orbit using only minimum energy launch windows (for each orbit change)...").
26.	Regarding Claim 16, Anderman and Faber remains as applied above in Claim 14, and further, Anderman teaches the first schedule includes a plurality of different orbits (Anderman: [0039] "For example, the space vehicle could leave a platform in Intermediate LEO (ILEO), attain High LEO (HLEO) [plurality of orbits] to rendezvous with a satellite that needs servicing, and subsequently drop its orbit down to Low LEO (LLEO) [plurality of orbits] to rendezvous with a space launch vehicle to transfer the payload for a trip back to Earth and to pick up supplies.");
Anderman: [0021] "The dwell time is preferably selected so that the launch window between the intermediate orbit and the destination orbit [plurality of orbits] occurs at the end of the dwell time [optimize deliver time].”).
27.	Regarding Claim 17, Anderman and Faber remains as applied above in Claim 14, and further, Anderman teaches the controller is further configured to: receive a plurality of payloads from the launch vehicle at a same time (Anderman: [0035] "The space vehicle would disengage from the platform and lower its orbit to meet with a space launch vehicle that has been launched from Earth and loaded with supplies for the platform, for the space vehicle itself, or payloads [plurality of payloads] for other orbits.”);
Transfer the plurality of payloads to a plurality of respective different orbits included in the predefined fixed schedule (Anderman: [0040] "An example of one such mission architecture is shown in FIG. 2, which demonstrates the vehicle parked at the platform in the intermediate orbit (A); rendezvousing at a HLEO orbit with a satellite that needs servicing (B); dropping to a LLEO orbit to rendezvous with a space launch vehicle (C), where the satellite or portions of it may be handed off, or the space vehicle may pick up supplies from the space launch vehicle, or both; and (D) return to the platform in the intermediate orbit (FIG. 2).").
28.	Regarding Claim 18, Anderman and Faber remains as applied above in Claim 17, and further, Anderman teaches the controller is further configured to: return to the first orbit after delivering each of the plurality of payloads to the respective different orbits (Anderman: [0036] and [0040] “One benefit of such a system is that the equipment required to rendezvous and dock with the platform can be built into the space vehicle and used on repeated missions...”  Also, "An example of one such mission architecture is shown in FIG. 2, which demonstrates the vehicle parked at the platform in the intermediate orbit (A); rendezvousing at a HLEO orbit [different orbit] with a satellite that needs servicing [delivering payload] (B); dropping to a LLEO orbit [different orbit] to rendezvous with a space launch vehicle (C), where the satellite or portions of it may be handed off, or the space vehicle may pick up supplies from the space launch vehicle, or both; and (D) return to the platform in the intermediate orbit (FIG. 2)." Note that a skilled practitioner would recognize the spacecraft can return to any orbit because it can go on repeated missions.).
29.	Regarding Claim 19, Anderman and Faber remains as applied above in Claim 14, and further, Anderman teaches the first orbit is a low earth orbit (LEO) (Anderman: [0024] "In other variations, the transfer vehicle will visit low LEO [first orbit] first to pick up payloads and/or consumables and then, modifying its orbital precession by time management at low LEO, the transfer vehicle will rise up to high LEO for rendezvous with a target satellite.").
30.	Regarding Claim 20, Anderman and Faber remains as applied above in Claim 14, and further, Faber teaches the first orbit is a sun synchronous orbit (SSO) (Faber: [0091] "In some embodiments, spacecraft according to embodiments of the present technology can operate in one or more orbits [first orbit] around the Earth or the Moon…In another embodiment, spacecraft can operate in sun synchronous orbit (SSO), for example, inclined at 98 degrees for proximity to common Earth observation orbits.").
31.	Regarding Claim 21, Anderman and Faber remains as applied above in Claim 14, and further, Faber teaches the predefined fixed schedule specifies a plurality of SSOs (Faber: [0091] and [0092] "In some embodiments, spacecraft according to embodiments of the present technology can operate in one or more orbits around the Earth or the Moon…In another embodiment, spacecraft can operate in sun synchronous orbit (SSO), for example, inclined at 98 degrees for proximity to common Earth observation orbits."  Also, "Accordingly, the tanker can be stored in a low drag environment, and/or in an orbit that poses low impact risk to other operational spacecraft until it is needed [predefined fixed schedule], and the satellite can be refueled when needed.").
Regarding Claim 22, Anderman and Faber remains as applied above in Claim 14, and further, Anderman teaches the second orbit is at an altitude between 500 and 650 km (Anderman: [0023] "In one implementation, the inactive space vehicle is docked in an Intermediate LEO orbit (altitudes of approximately 250 km to approximately 500 km) and is used to rendezvous with objects in High LEO orbits [second orbit] (altitudes of approximately 500 km to approximately 1500 km) or objects in Low LEO orbits (altitudes of approximately 250 km or less).").

Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Hawkins (US 10807739 B1) is directed using a launch vehicle to deliver satellites into orbit and using a propulsion system to place the satellites in final orbit.
Amimoto (US 20180370658 A1) is directed to a spacecraft transferring orbit multiple times.
Turner (US 20030029969 A1) is directed to an orbiting spacecraft payload delivery system using a launch vehicle and reusable space tug and delivers a payload to a predetermined location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663             

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663